Citation Nr: 0903236	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1973 
to November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran claims he developed PTSD as a result of several 
personal assaults during service involving what amounted to 
racism and harassment.  He has identified three particular 
incidents:  1) an assault by Panamanian authorities, 
2) witnessing Panamanian women being raped in his barracks 
and involuntarily committed to a prostitution ring, and 3) 
being assaulted by several other sailors while aboard the USS 
Trippe.  The Board must further develop the evidence 
to determine whether these incidents occurred.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).



If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99.

In this case, the veteran has the required DSM-IV diagnosis 
of PTSD.  A March 2006 letter from K.V., M.D., diagnosed the 
veteran with PTSD based on several of the in-service 
stressors he had reported.  Therefore, to decide this appeal, 
there has to be confirmation of at least one of these claimed 
personal assault stressors.

The first claimed incident involving a personal assault by 
Panamanian authorities has not been verified.  The veteran 
claims that, while stationed in Panama, he was riding his 
motorcycle off base when he was detained and assaulted by 
Panamanian authorities.  His military personnel records show 
he was stationed in Panama from September 1973 to March 1974.  
The records also show he requested a new military 
identification card in February 1973 when the "wallet 
containing ID card etc. was lost Saturday Feb 9, 1974 while 
operating motorcycle in Republic of Panama."  His service 
treatment records (STRs) do not show any medical care during 
this time frame for injuries consistent with an assault.  His 
military personnel records show two disciplinary actions 
taken while he was stationed in Panama - one in December 
1973 and another in March 1974.  If possible, the log books 
from Saturday, February 9, 1974, should be checked for any 
entry consistent with his version of events.

The second claimed incident involving witnessing a series of 
personal assaults on Panamanian women also has not been 
verified.  The veteran claims that, while stationed in 
Panama, his bunkmate and two other sailors repeatedly raped 
women in their barracks and even went so far as running a 
prostitution ring.  


The veteran claims he was forced to witness these assaults 
and did not report them for fear of reprisal.  In his hearing 
testimony, he stated the names of the three assailants as 
C.C., R.W. and S.R.  He also said they were prosecuted by 
Panamanian authorities shortly before his transfer to the USS 
Trippe in March 1974.  Just as in the case of his prior 
claimed stressor, his STRs do not show any medical care while 
stationed in Panama, much less related to these type events, 
but his military personnel records do show the two 
disciplinary actions he referenced.  So any legal action 
taken against the three listed individuals in either a civil 
or military tribunal during the period of February to April 
1974 should be capable of verification.

The third claimed incident involving a personal assault while 
aboard the USS Trippe has not been verified, either.  The 
veteran claims that while aboard this ship several others 
sailors "attempted to wrestle [him] down and shove axle 
grease up [his] anus as some form of traditional Navy 
hazing."  His STRs show he sustained an abrasion to his knee 
when pushed by a BM3 aboard ship in May 1974.  A July 1974 
record states he "cut foot 3 days ago while in fight."  He 
also asked to "see a shrink" in July 1974 because he felt 
that people were always riding him and taking advantage of 
him.  The record does not indicate he ever received 
psychiatric treatment while in service, including for a 
stress-related mental illness, keeping in mind VA did not 
adopt the PTSD nomenclature until 1980 or thereabouts, so 
several years after his military service had ended.  
Nevertheless, he had two disciplinary actions in July and 
August 1974; he went AWOL for 28 days and was subsequently 
administratively discharged from the Navy in November 1974.



Generally, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  In Patton, however, the Court 
noted an exception to this general rule where, as here, the 
claim for PTSD is predicated on personal or sexual assault 
since history has shown that it is not unusual for there to 
be an absence of military records documenting the events of 
which the veteran complains.  The victims of this type of 
trauma may not necessarily report the full circumstances of 
it for many years after it occurred.  This is the reason 
evidence from sources other than the service records and 
signs of behavior change, etc., may corroborate an account of 
a stressor incident.  See Patton, 12 Vet. App. at 281.  So 
this case must be referred to a psychiatrist/psychologist to 
have him/her review the relevant evidence and determine 
whether there are indications in service of the type 
contemplated by § 3.304(f)(3), which in turn suggest the 
veteran has consequent PTSD.  See, too, McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to decide 
the claim).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 3.304(f)(3), 
send the veteran an appropriate stressor 
development letter.  He must be notified 
that his claimed personal assault in 
service may be corroborated by evidence 
from sources other than his service 
records, as defined in this regulation.  
All specific examples of alternative 
sources of evidence listed in 
§ 3.304(f)(3) must be included in the 
notification letter.  And he must be given 
an opportunity to submit this type of 
alternative supporting evidence.

2.  Upon receipt of any additional 
evidence in response to this notice, 
undertake any and all further development 
action indicated by the evidence.  Then 
make a preliminary determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted or 
witnessed the assault of others during his 
military service.  Put a statement of this 
determination in the claims file. 

3.  If and only if at least stressor is 
verified, or there is confirmation of the 
type of behavior change or other activity 
contemplated by 38 C.F.R. § 3.304(f)(3) as 
indicative of personal/sexual assault, 
schedule the veteran for a VA psychiatric 
examination to determine whether it is at 
least as likely as not he has consequent 
PTSD.  All necessary diagnostic testing 
and evaluation needed to make this 
determination should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the veteran's pertinent 
medical and other history.  The examiner 
should be instructed that only a verified 
stressor (or behavior/activity of the type 
contemplated by 38 C.F.R. § 3.304(f)(3) as 
suggestive of personal or sexual assault) 
may be considered as a potential cause of 
the PTSD.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

4.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of the claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




